     Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 1 of 10
                                                                                                       11/4/2019 11:43 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 38192794
                         2019-80123 / Court: 061                                                      By: Carolina Salgado
                                                                                                Filed: 11/4/2019 11:43 AM

                                CAUSE NO.

 RAUL GALICIA,                                               IN THE DISTRICT COURT OF

        Plaintiff,

 v.
                                                                  HARRIS COUNTY,TEXAS

 OCCIDENTAL FIRE & CASUALTY
 COMPANY OF NORTH CAROLINA

        Defendants.                                                     JUDICIAL DISTRICT


                           PLAINTIFF'S ORIGINAL PETITION


       Plaintiff Raul Galicia (hereinafter "Plaintiff'), by and through the undersigned counsel,

files this Plaintiff's Original Petition, complaining of Occidental Fire & Casualty Company of

North Carolina (hereinafter "Defendant"), and would respectfully show this Honorable Court the

following:

                                   I.      DISCOVERY PLAN

1.     Plaintiff intends discovery to be conducted under Level 2 of the Texas Rules of Civil

       Procedure, Rule 190.2.

                                         H.      PARTIES

2.     Plaintiff is an individual that owns real property in Harris County, Texas.

3.     Defendant is an insurance company engaging in the business of insurance in the State of

       Texas. Defendant may be served with process by certified mail, return receipt requested,

       by serving its Registered Agent, CT Corporation System, at 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Service is hereby requested.



                                                 EXHIBIT

                                                  Cd
     Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 2 of 10




                                  IR. JURISDICTION AND VENUE

4.      This Court has subject matter jurisdiction over this action because Plaintiff seeks damages

        within thejurisdictional limits ofthis Court and because the causes ofaction asserted herein

        are not subject to exclusive jurisdiction in another court.

5.      This Court has jurisdiction over Defendant because it engages in the business ofinsurance

        in Texas, and Plaintiff's causes of action arise out of Defendant's business activities in

        Texas.

6.      Venue is proper under Texas Civil Practice and Remedies Code § 15.001 et. seq. because

        a substantial part of the events and omissions giving rise to the claims asserted herein

        occurred in Harris County, Texas. Furthermore, venue is proper in Harris County, Texas

        under Texas Civil Practice and Remedies Code § 15.032 because the insured property is

        located in this county.

                                  IV.   FACTUAL BACKGROUND

7       Plaintiff purchased an insurance policy (hereinafter referred to as "the Policy") issued by

        Defendant which insures the Property against damages caused by hail, windstorm and other

        covered perils.

8.      During the effective policy period,Plaintiffowned and insured the property located at 5414

        Sycamore Creek Drive, Kingwood, Texas 77345 (hereinafter referred to as"the Property").

9.      During the effective policy period, the Property described above sustained severe damages

        to the roof due to the direct force of wind.

10.     As a result, the inside of the Property sustained resulting damage from storm created

        openings in the roof.

1 1.    Plaintiff duly notified Defendant ofthe damage sustained and asked that Defendant pay for

        covered damages to the Property.


                                                - 2-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 3 of 10




12.      Defendant then assigned Plaintiff Claim No. TXH160499200(hereinafter "the Claim").

13.      After its investigation, Defendant ultimately acknowledged coverage for damage from a

         covered loss event but grossly underpaid the loss despite the existence of obvious and

         easily identifiable damages for which Defendant's liability for the extension of further

         coverage was reasonably clear.

14.      As set forth below, Defendant failed to comply with the Policy, the Texas Insurance Code,

         and Texas law in handling Plaintiff's Claim by:

         a)     Wrongfully denying full coverage for Plaintiff's Claim even though the Policy
                provides coverage for losses such as those Plaintiff is claiming;

         b)     Underpaying Plaintiff's Claim by not providing full coverage for damages
                sustained to the Property;

         c)     Improperly and inadequately scoping the damages to the Property during
                Defendant's investigation; and

         d)     Continuing to delay in the payment of damages to the Property.

15.      Defendant breached its contractual obligation to Plaintiff by continuing to refuse to

         adequately compensate Plaintifffor the damage to the Property pursuant to the terms ofthe

        Policy. Notably, Defendant refused to pay for the proceeds of the Policy despite the fact

         pre-suit demand for payment in an amount sufficient to cover the damage to the Property

         was made.

16.      Plaintiff complied with all obligations under the Policy, and all conditions precedent to

         recovery upon the Policy are satisfied.

17.      Defendant continues to delay in the payment of the damage to the Property despite

        Plaintiff's requests. Accordingly,Plaintiff has still not been paid in full for the damages to

         the Property.




                                                   -3-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 4 of 10




18.      As a result ofDefendant's wrongful acts and omissions, Plaintiff was forced to retain legal

         counsel to represent Plaintiff with respect to these causes of action.

                                      V. CAUSES OF ACTION

BREACH OF CONTRACT

19.      Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

         paragraphs.

20.      Although Plaintifffully cooperated with Defendant, and despite the fact that all conditions

         precedent to recovery have been performed, waived, excused, or otherwise satisfied,

         Defendant has failed and refused to pay to Plaintiff the benefits due under the

         Policy/contract of insurance in question, which was in full force and effect at the time of

         the damage that forms the basis of this lawsuit.

21.      Plaintiff has been required by the actions ofDefendant to retain the services ofundersigned

         counsel and has agreed to pay undersigned counsel reasonable attorney's fees.

22.      Defendant's breach proximately caused Plaintiff's injuries and damages.

UNFAIR SETTLEMENT PRACTICES

23.      Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

         paragraphs.

24.      Defendant violated TEX.INS. CODE § 541.060(a)by engaging in unfair settlement practices

         during the handling of the claim. All of Defendant's violations are actionable pursuant to

         TEx. INS. CODE § 541.151.

25.      Defendant engaged in the following unfair settlement practices:

         a)     Pursuant to TEx. INS. CODE § 541.060(a)(1), misrepresenting to Plaintiff material
                facts or Policy provisions relating to the coverage at issue by misrepresenting the
                true scope and amount of the claim at issue despite the existence of obvious and
                easily identifiable property conditions warranting the extension offurther coverage
                under the policy.


                                                 -4 -
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 5 of 10




         b)      Pursuant to TEx. INS. CODE § 541.060(a)(2)(A), failing to attempt in good faith to
                 effectuate a prompt, fair, and equitable settlement of the Claim, even though
                 Defendant's liability under the Policy was reasonably clear. Specifically,
                 Defendant failed to make an attempt to settle the Claim fairly despite the fact that
                 Defendant knew or should have known of its liability to Plaintiff under the Policy.

         c)      Pursuant to TEx. INS. CODE § 541.060(a)(3), failing to promptly provide Plaintiff
                 with a reasonable explanation of the basis in the Policy, in relation to the facts or
                 applicable law, for Defendant's denial of the claim or offer of a compromise
                 settlement of the Claim. Specifically, Defendant failed to offer Plaintiff adequate
                 compensation for damages to the Property without reasonable explanation as to
                 why full payment was not being made.

         d)      Pursuant to TEX. INS. CODE § 541.060(a)(7), refusing to pay Plaintiff's Claim
                 without conducting a reasonable investigation with respect to the Claim.
                 Defendant's outcome-oriented investigation of the Claim resulted in an unfair
                 evaluation of the damage to Plaintiff's Property.

26.      Each of the foregoing unfair settlement practices was committed with knowledge by
        Defendant, and was a producing cause ofPlaintiff's injuries and damages.
MISREPRESENTATION OF INSURANCE POLICY VIOLATIONS
27.     Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

         paragraphs.

28.      Additionally, Defendant made misrepresentations about Plaintiff's insurance policy and

         claim in violation of TEX. INS. CODE § 541.061. All of Defendant's violations are

         actionable pursuant to TEX.INS. CODE § 541.151.

29.      Defendant engaged in deceptive insurance practices by:

              a) Making an untrue statement of material fact in violation of § 541.061(1).

                 Specifically, Defendant misrepresented the true scope and amount of the claim

                 despite the existence of obvious and easily identifiable property conditions

                 warranting the extension offurther coverage under the policy.

              b) failing to state a material fact necessary to make other statements made not

                 misleading in violation of§ 541.061(2).


                                                 -5-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 6 of 10




            c) Making a statement in a manner that would mislead a reasonably prudent person to

                a false conclusion of material fact in violation of§ 541.061(3).

            d) Making a material misstatement of law in violation of§ 541.061(4).

30.     Each of the foregoing unfair settlement practices was committed with knowledge by
        Defendant and was a producing cause of Plaintiff's injuries and damages.
PROMPT PAYMENT OF CLAIMS VIOLATIONS
31.     Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

32.     Plaintiff gave Defendant proper notice of claim under the insurance Policy issued by

        Defendant. As set forth more fully below, Defendant's conduct constitutes a violation of

        the Texas Prompt Payment of Claims Statute, which is made actionable by TEX. INS. CODE

        § 542.060.

33.      Specifically, Defendant violated the Prompt Payment of Claims provisions of TEX. INS.

        CODE § 542 by:

            a) Delaying payment of the Claim following Defendant's receipt of all items,
                statements, and forms reasonably requested and required, longer than the amount
                oftime provided by TEX.INS. CODE § 542.058. Defendant delayed full payment of
                the Claim and, to date, Plaintiff has still not received full payment of the amount
                owed on this Claim.
BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/BAD FAITH


34.     Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

         paragraphs.

35.      Since Plaintiff initially presented the Claim to Defendant,the liability of Defendant to pay

         the full claim in accordance with the terms ofthe Policy was reasonably clear. The damage

         to Plaintiff's home was not apparent until after the loss made the basis of Plaintiff's




                                                 -6-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 7 of 10




        insurance claim.    It is no coincidence that there was no apparent storm damage prior to

        the loss, and significant damage just after. The covered storm damage to the property was

        at all times reasonably clear during Defendant's claim investigation, such that any adjuster

        or insurance carrier acting in good faith would know or should have known to acknowledge

        and accept coverage for such damages.            Instead, Defendant purposely failed to

        acknowledge and accept full coverage for reasonably clear wind damage. Alternatively,

        Defendant was grossly negligent in failing to acknowledge and accept full coverage for the

        reasonably clear wind damages to the property.

36.      As a result of Defendant's outcome-oriented investigation, Defendant continues to refuse

        to pay Plaintiff in full for the Claim.

37.     Defendant denied coverage and delayed payment for the full amount of Plaintiff's claim
         when it had no reasonable basis for doing so. Defendant knew or should have known by
        the exercise of reasonable diligence that its liability was reasonably clear, and its failure,
         as set forth above, to adequately and reasonably investigate and evaluate Plaintiff's Claim,
        constitutes a breach of the duty of good faith and fair dealing.
                                          VI. KNOWLEDGE

38.     Plaintiffincorporates by reference all facts and circumstances set forth under the foregoing

         paragraphs.

39.     Each of the acts as set forth in each of the afore-mentioned causes of action, together and

         singularly, were done "knowingly" as that term is used in the Texas Insurance Code and

         were a producing cause of Plaintiff's damages described herein.

                                            VII. DAMAGES

40.     Plaintiff would show that all of the aforementioned acts, taken together or independently,

         establish the producing causes ofthe damages sustained by Plaintiff.




                                                  - 7-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 8 of 10




41.     Plaintiff's damages have yet to be fully addressed or repaired since the incident, causing

        further damage to the Property and causing undue burden to Plaintiff. Upon trial of this

        case, it will be shown that these damages are a direct result of Defendant's improper

         handling of the Claim in violation of the laws set forth above.

42.     For the breach of contract, Plaintiff is entitled to regain the benefit ofthe bargain, which is

        the amount ofthe Claim, together with attorney's fees.

43.      As a result of the noncompliance with the Texas Insurance Code Unfair Settlement

        Practices provisions, Plaintiff is entitled to actual damages, which includes the loss of the

        contractual benefits that should have been paid pursuant to the Policy, mental anguish,

        court costs, and attorneys' fees. For Defendants' knowing conduct in violating these laws,

        Plaintiff respectfully requests treble damages pursuant to TEx.INS. CODE § 541.152.

44.     Pursuant to TEx. INS. CODE § 542.060, as a result of the noncompliance with the Texas

        Insurance Code Prompt Payment of Claims provisions, Plaintiff is entitled to the entire

         amount ofthe Claim, eighteen (18) percent interest per annum on the amount ofthe Claim

         and reasonable and necessary attorney's fees.

45.     For the breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled

        to compensatory damages, including all forms of loss resulting from Defendant's breach,

         exemplary damages, and damages for emotional distress.

46.      For the fraud committed, Plaintiff is entitled to recover actual damages and exemplary

         damages for knowing, fraudulent misrepresentations, together with attorney's fees,

         interest, and court costs.

47.      As a result of the necessity in engaging the services of an attorney to prosecute this claim,

        Plaintiff is entitled to recover a sum for the reasonable and necessary services ofPlaintiff's




                                                 -8-
      Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 9 of 10




        attorneys in the preparation and trial of this action, including any appeals to the Court of

        Appeals and/or the Supreme Court of Texas.

48.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking only

         monetary relief of $75,000.00 or less, including damages of any kind, penalties, costs,

        expenses, prejudgment interest, and attorney fees.

                                       VIII. JURY DEMAND

49.     Plaintiff hereby requests that all causes of action alleged herein be tried before a jury, and

         hereby tenders the appropriate jury fee.

                                   IX. WRITTEN DISCOVERY

50.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

        the information or material described in Rule 194.2.

51.      Attached to this petition are Plaintiff's Requests for Production and Plaintiff's

        Interrogatories.

52.     Pursuant to Texas Rule of Civil Procedure 193.7, this will serve as actual notice that
        Plaintiff intends to use produced documents against Defendant(s) in pretrial proceedings
         and at trial. Accordingly, production of document(s)in response to Request for Disclosure
        or Requests for Production of Documents authenticates the document(s) for use against
        Defendant(s) in any pretrial proceeding or at trial unless Defendant(s) objects to the
         authenticity of any produced documents(s) within the time limits as particularly set out in
         Texas Rules of Civil Procedure 193.7.




                                                 - 9-
   Case 4:19-cv-04762 Document 1-3 Filed on 12/06/19 in TXSD Page 10 of 10




                                           X. PRAYER

WHEREFORE,PREMISES CONSIDERED,Plaintiff respectfully prays that upon trial hereof,

final judgment be rendered for Plaintiff as follows:

         1)    Judgment against Defendant for actual damages, including mental anguish, in an

               amount to be determined by the jury;

         2)    Statutory penalties;

         3)    Treble damages;

         4)    Exemplary and punitive damages;

         5)    Prejudgment interest as provided by law;

         6)    Post-judgment interest as provided by law;

         7)    Attorneys' fees;

         8)    Costs of this suit; and

         9)    Such other and further relief to which Plaintiff may be justly entitled.


                                              Respectfully submitted,

                                              THE LANE LAW FIRM,PLLC

                                             By: /s/Robert C. Lane
                                             Robert C. Lane
                                             State Bar No. 24046263
                                             notifications@lanelaw.com
                                             Stephanie L. Vera
                                             State Bar No. 24096155
                                             stephanie.vera@lanelaw.com
                                             Joshua D. Gordon
                                             State Bar No. 24091592
                                             Josua.gordon@lanelaw.corn
                                            6200 Savoy Drive, Suite 1150
                                             Houston, Texas 77036
                                            (713)595-8200 — Telephone
                                            (713)595-8201 — Fax
                                             ATTORNEYS FOR PLAINTIFF



                                               - 10 -
